  4:20-cv-03159-RGK-PRSE Doc # 10 Filed: 01/28/21 Page 1 of 1 - Page ID # 55




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

FOSTER D. WATKINS,

                    Petitioner,                             4:20CV3159

       vs.
                                                              ORDER
STATE OF NEBRASKA,

                    Respondent.


       Petitioner filed a Petition for Writ of Habeas Corpus (Filing 1) and Motions
for Leave to Proceed in Forma Pauperis (Filings 5 and 8). Habeas corpus cases
attacking the legality of a person’s confinement require the payment of a $5.00 filing
fee. 28 U.S.C. § 1914(a). However, after considering Petitioner’s financial status as
shown in the records of this court (see inmate trust account statement at Filing 9),
leave to proceed in forma pauperis will be granted and Petitioner is relieved from
paying the filing fee. See 28 U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED that: Petitioner’s Motions for Leave to
Proceed in Forma Pauperis (Filings 5 and 8) are granted. The next step in this case
is for the court to conduct a preliminary review of the habeas corpus petition in
accordance with Rule 4 of the Rules Governing Section 2254 cases. The court will
conduct this review in its normal course of business.

      Dated this 28th day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
